DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 11/15/2021.  Claims 1-3 and 5-15 are pending.  Claims 1, 5, and 6 have been amended.  Claims 8-15 are withdrawn from further consideration.
The rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Telford et al.  (US 3,269,318) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejections of claims 3-6 under 35 U.S.C. 103 as being unpatentable over combinations of Telford, McFarlane (US 3,216,255), Issachar (US 6,218,949), and Lee (US 2004/0163689) are also withdrawn.
The rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Peukert et al.  (US 2008/0283099) is withdrawn in response to Applicant’s amendments.  Accordingly, the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Peukert in view of Lee (US 2004/0163689) is also withdrawn.
In response to Applicant’s amendments, new ground(s) of rejection are applied below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a water level sensor disposed at the upper portion of the air chamber such that the air pump is operated in response to the water level sensor detecting that a water level is higher than or equal to a set water level” which includes functional language defining a function of the air pump, but the boundaries of the functional language are unclear.  The claim does not provide a discernable boundary on what performs the function, and the recited function does not follow from the structure recited in the claim, i.e., a water level sensor disposed at the upper portion of the air chamber.  It is unclear whether the function requires some other structure not recited, such as a controller, or is simply a result of operating the sensor or air pump in some manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).
Claims 5 and 6, which are drawn to the drainage device, depend from claim 14 which is a withdrawn method claim, so it is unclear how to interpret these claims.  It is unclear if these 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2012/0168385).
Regarding claim 1, Anderson discloses a drainage device comprising: a drain pump including a drain port for discharging water (Figure 2: 76); a drain pipe guiding discharge of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2012/0168385) in view of Schmelzer (US 1,495,873).
Anderson is relied upon as above, but does not expressly disclose wherein the air pump includes a pump housing and a blowing fan installed in the pump housing.
Schmelzer discloses a fan or impeller for air, water or other fluid having a casing (1) and a plurality of impeller blades (5) therein (col. 1, lines 12-21; Figures 1-2).
Because it is known in the art to provide a fan or impeller as claimed for fluids, such as air, and the results of the modification would be predictable, namely, providing a known air pump, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to wherein the air pump includes a pump housing and a blowing fan installed in the pump housing.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2012/0168385) in view of Spohrer (US 1,998,338).

Spohrer discloses an air compressor having a piston cylinder (460), a piston movable in the cylinder (46), and an actuator to move the piston (14).
Because it is known in the art to, and the results of the modification would be predictable, namely, providing a known air pump, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to wherein the air pump includes a cylindrical air pump housing, a piston movably installed in the air pump housing, and an actuator configured to move the piston forward and backward.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2012/0168385) in view of McFarlane (US 3,216,255).
Regarding claim 5, Anderson is relied upon as above, but does not expressly disclose wherein the water level sensor includes a pair of electrodes disposed to be spaced apart from each other on the upper portion of the air chamber.
McFarlane discloses fluid level instrumentation (Figure 3) including a tank (10), a conductive plate (42) having an output electrode thereon (44), a float (52), and a moving electrode (48) connected to the float.  A fluid level change is detected as a function of a change in capacitance between the electrodes (col. 3, lines 44-54).
Because it is known in the art to detect a fluid level with a float and a pair of electrodes, and the results of the modification would be predictable, namely, providing a known means of .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2012/0168385) in view of Issachar (US 6,218,949).
Regarding claim 6, Anderson is relied upon as above, but does not expressly disclose wherein the water level sensor includes a light emitting portion and a light receiving portion disposed to be spaced apart from each other, a buoyancy body disposed inside the air chamber, and a guide rod moving up and down with the buoyancy body, and the guide rod moves up and down such that an upper end portion of the guide rod enters a space between the light emitting portion and the light receiving portion or escapes from the space between the light emitting portion and the light receiving portion.
Issachar discloses a liquid level monitoring and control apparatus including a float (Figure 1A: 35) attached to a rod (36).  In a further embodiment (Figures 9A-9D), there is an optical light source (60”) and an optical detector (58”) arranged such that light from the light source can reach the detector when an opaque portion (27”) of the actuator is out of the light path (61”).
Because it is known in the art to monitor a fluid level with a float, rod, a light emitting portion and a light receiving portion, and the results of the modification would be predictable, namely, providing a known means of monitoring the fluid level, it would have been obvious to .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2012/0168385) in view of Lee (US 2004/0163689).
Anderson is relied upon as above, but does not expressly disclose a check valve disposed at the drain port to prevent backflow of water.
Lee discloses a dishwasher having a drain pump (Figure 4: 72) and a check valve (80) disposed at a backflow-preventing passage (76).
Because it is known in the art to have a check valve at a pump outlet, and the results of the modification would be predictable, namely, preventing backflow of liquid at the pump, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have a check valve disposed at the drain port to prevent backflow of water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711